DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because depiction of the alternate embodiment utilizing a traction bed, as in Claim 19, is not represented.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 1 recites “the treatment”, which should read “a treatment”.
Claim 1, line 13 recites “the group”, which should read “a group”.
Claim 5, line 2 recites “the group”, which should read “a group”.
Claim 6, line 2 recites “the group”, which should read “a group”.
Claim 7, line 2 recites “the group”, which should read “a group”.
Claim 9, line 2 recites “the severity of symptoms”, which should read “a severity of symptoms”.
Claim 9,  line 3 recites “the symptoms”, which should read “a severity of symptoms”.
Claim 10, lines 1-2 recites “the severity of symptoms”, which should read “a severity of symptoms”.
Independent Claim 11, line 3 recites “the spine”, which should read “a spine”.
Claim 11, line 8 recites “the group” , which should read “a group”.
Claim 14, line 2 recites “the predetermined angle θ”, which should read “the predetermined rotation angle θ” as presented in Claim 12.
Claim 17, line 2 recites “the severity of symptoms”, which should read “a severity of symptoms”.
Claim 17,  line 3 recites “the symptoms”, which should read “a severity of symptoms”.
Claim 18, lines 1-2 recites “the severity of symptoms”, which should read “a severity of symptoms”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 13-14 recites “the pharmaceutical is selected from the group including a nonsteroidal anti-inflammatory drug, a muscle relaxant, and an antiarrhythmic drug.” It is unclear whether the pharmaceutical is one drug, multiple drugs, or if a drug from each category is to be selected. Therefore, for the purpose of examination, Examiner interprets as “the pharmaceutical is selected from a group including a nonsteroidal anti-inflammatory drug, a muscle relaxant, or an antiarrhythmic drug.”
Claim 3, line 2 recites “the predetermined angle θ“. There is insufficient antecedent basis for this limitation. For examination purposes, Examiner interprets as “the predetermined rotation angle θ” as presented in Claim 1.
Claim 8, line 1 recites “the rotating step”. There is insufficient antecedent basis for this limitation, and it is unclear whether “the rotating step” refers to rotating the platform of the inversion table or if it is a step that rotates. For examination purposes, Examiner interprets Claim 8 as “The protocol of claim 1 wherein rotating the platform of the inversion table through a predetermined rotation angle θ to an orientation where the patient is held head down for a predetermined time interval is accomplished at least once daily.”
Claim 11, lines 7-9 recites “the pharmaceutical is selected from the group including a nonsteroidal anti-inflammatory drug, a muscle relaxant, and an antiarrhythmic drug.” It is unclear whether the pharmaceutical is one drug, multiple drugs, or if a drug from each category is to be selected. Therefore, for the purpose of examination, Examiner interprets as “the pharmaceutical is selected from a group including a nonsteroidal anti-inflammatory drug, a muscle relaxant, or an antiarrhythmic drug.”
Claim 15, line 1 recites “the rotating step”. There is insufficient antecedent basis for this limitation, and it is unclear whether “the rotating step” refers to rotating the platform of the inversion table or if it is a step that rotates. For examination purposes, Examiner interprets Claim 8 as “The protocol of claim 12 wherein rotating the platform of the inversion table through a predetermined rotation angle θ to an orientation where the patient is held head down for a predetermined time interval is accomplished at least once daily.”
Claim 19, lines 2-3 recites “the applying step”. There is insufficient antecedent basis for this limitation. For examination purposes, Examiner interprets Claim 19 as “The protocol of claim 11 further comprising the step of providing a traction bed for supporting the patient in a supine position during applying a traction force along a spine of the patient, wherein the traction force has a predetermined magnitude and is applied for a predetermined time interval”.
Claims 2, 4-7, 9-10, 12-14, 16-18, and 20 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boren (Pub No. 2011/0218086) in view of Lessem (Pub No. 2009/0005358).
Regarding Claim 1, Boren discloses a protocol for the treatment of lumbosacral spine disease of a patient ([0009] states a method for unloading or decompressing the human spine) which comprises the steps of: providing an inversion table (10, Fig 1) having a platform (tabletop 22) for supporting and holding the patient thereon in a supine position ([0015] lines 11-12, [0020], [0035] lines 13-14, Fig 4), and wherein the inversion table (10) defines a horizontal axis ([0027] the last three lines state a horizontal starting position) for measuring a rotation of the platform ([0026] lines 17-18 states tabletop 22 pivots about the vertical support at the coupler) around the horizontal axis ([0027]) through a rotation angle θ (angle of inversion 18, [0035] line 12, Fig 4) measured from a horizontal orientation of the platform ([0027] the last three lines state the original starting position of tabletop 22 is horizontal); and rotating the platform (22) of the inversion table (10) through a predetermined rotation angle θ ([0036] lines 10-15 states the amount of actuation/de-actuation of the first actuator is controlled by the user or attendant, which facilitates inversion of the tabletop to a controlled degree) to an orientation where the patient is held head down (Fig 4 depicts inverted position of user) for a predetermined time interval ([0036] lines 10-12 also states user or attendant is in control of the duration of inversion).
Boren does not disclose selecting a pharmaceutical for ingestion by the patient in accordance with a clinically prescribed regimen, wherein the pharmaceutical is selected from the group including a nonsteroidal anti- inflammatory drug, a muscle relaxant, and an antiarrhythmic drug.
However, Lessem teaches selecting a pharmaceutical (agent(s), [102] lines 3-4) for ingestion by the patient ([0094] lines 1-2 note oral administration of medication) in accordance with a clinically prescribed regimen ([0049] lines 8-9 states prescribers decide the appropriate amount and dosage regimen), wherein the pharmaceutical (see 112b interpretation, agent(s)) is selected from the group ([0102] lines 3-4 recognizes one or more agents typically used to treat pain; [0089] lines 4-5 states “it is understood that the combination of multiple agents is often desirable”) including a nonsteroidal anti- inflammatory drug (NSAIDs [0102] line 6), a muscle relaxant ([0102] line 8), and an antiarrhythmic drug ([0102] line 8 recognizes Mexiletine for treating pain; Mexiletine is an antiarrhythmic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spinal decompression by inversion method taught by Boren to incorporate a complementary pharmaceutical regimen, as taught by Lessem, because they both serve the purpose of treating pain, and can more specifically be applied for treating pain in the lumbosacral region of the body (Boren, [0015] lines 1-7 & 27-29; Lessem, [0004], [0005] lines 1-4, [0102] lines 1-3, [0115] lines 1-9). Multidisciplinary approaches to pain management are well-known within the art, therefore it would be obvious to combine complementary therapies in an effort to relieve pain mechanically as well as pharmaceutically. 
Regarding Claim 11, Boren discloses a protocol for treating a lumbosacral spine disease of a patient ([0009] states a method for unloading or decompressing the human spine) which comprises the steps of: applying a traction force ([0036] lines 8-9 states the inversion of the tabletop effectively stretches the user’s body via gravity) along the spine of the patient ([0002]), wherein the traction force ([0036] lines 10-12) has a predetermined magnitude ([0015] line 17 states user’s own body weight) and is applied for a predetermined time interval ([0036] lines 10-12 states user or attendant is in control of the duration of inversion).
Boren fails to disclose selecting a pharmaceutical for ingestion by the patient in accordance with a clinically prescribed regimen, wherein the pharmaceutical is selected from the group including a nonsteroidal anti- inflammatory drug, a muscle relaxant, and an antiarrhythmic drug.
However, Lessem teaches selecting a pharmaceutical (agent(s), [102] lines 3-4) for ingestion by the patient ([0094] lines 1-2 note oral administration of medication) in accordance with a clinically prescribed regimen ([0049] lines 8-9 states prescribers decide the appropriate amount and dosage regimen), wherein the pharmaceutical (see 112b interpretation, agent(s)) is selected from the group ([0102] lines 3-4 recognizes one or more agents typically used to treat pain; [0089] lines 4-5 states “it is understood that the combination of multiple agents is often desirable”) including a nonsteroidal anti- inflammatory drug (NSAIDs [0102] line 6), a muscle relaxant ([0102] line 8), and an antiarrhythmic drug ([0102] line 8 recognizes Mexiletine for treating pain; Mexiletine is an antiarrhythmic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spinal decompression by inversion method taught by Boren to incorporate a complementary pharmaceutical regimen, as taught by Lessem, because they both serve the purpose of treating pain, and can more specifically be applied for treating pain in the lumbosacral region of the body (Boren, [0015] lines 1-7 & 27-29; Lessem, [0004], [0005] lines 1-4, [0102] lines 1-3, [0115] lines 1-9). Multidisciplinary approaches to pain management are well-known within the art, therefore it would be obvious to combine complementary therapies in an effort to relieve pain mechanically as well as pharmaceutically. 
Regarding Claim 12, Boren in view of Lessem discloses the protocol of claim 11 (see above). Boren further discloses comprising the steps of: providing an inversion table (10, Fig 1) having a platform (tabletop 22) for supporting and holding a patient thereon in a supine position ([0015] lines 11-12, [0020], [0035] lines 13-14, Fig 4), and wherein the inversion table (10) defines a horizontal axis ([0027] the last three lines states horizontal starting position) for measuring a rotation of the platform ([0026] lines 17-18 states tabletop 22 pivots about the vertical support at the coupler) around the horizontal axis ([0027] last three lines) through a rotation angle θ (angle of inversion 18, [0035] line 12, Fig 4) measured from a horizontal orientation of the platform ([0027] the last three lines states original starting position of tabletop 22 is horizontal); and rotating the platform (22) of the inversion table (10) through a predetermined rotation angle θ ([0036] lines 10-15 states the amount of actuation/de-actuation of the first actuator is controlled by the user or attendant, which facilitates inversion of the tabletop to a controlled degree) to an orientation where the patient is held head down (Fig 4 depicts inverted position of user) for a predetermined time interval ([0036]  lines 10-12 also states user or attendant is in control of the duration of inversion).
Regarding Claim 19,  Boren in view of Lessem discloses the protocol of claim 11 (see above). Boren further discloses the step of providing a traction bed (10, Fig 1, inversion table is a bed-like structure that serves this function) for supporting the patient in a supine position ([0015] lines 11-12, [0020], [0035] lines 13-14, Fig 4) during the applying step (see 112b interpretation).
Claims 2, 4, 8, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of Lessem as applied to claims 1, 11 and 12 above, in further view of The Healthy Back Institute (Healing Back Pain with Inversion Therapy, 2012).
Regarding Claim 2, Boren in view of Lessem teaches the protocol of claim 1, wherein the rotation angle θ (angle of inversion 18, [0035] line 12, Fig 4) is in a range between 0° and 50° ([0036] lines 16-17).
Boren in view of Lessem fails to teach a range specifically between 40° and 60°. 
However, The Healthy Back Institute teaches a range between 25° and 60° (Pg 5 line 6, Reversing gravity to heal your back) as beneficial, and possibly up to 90° (Pg 12 lines 3-4, Full Inversion), if tolerated.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotation angle range as taught by Boren in view of Lessem, to extend to 60°, as taught by The Healthy Back Institute, citing maximum benefit in completely removing the load of gravity on the spine at 60° of inversion (Pg 5 line 2, Reverse Gravity to Heal Your Back). 
Regarding Claim 4, Boren in view of Lessem teaches the protocol of claim 1, and supports a predetermined time interval ([0036] lines 10-12 also states user or attendant is in control of the duration of inversion).
Boren in view of Lessem fails to teach a range between 2 minutes and 5 minutes.
While The Healthy Back Institute teaches a range of 1-3 minutes (Pg 12 line 1, Getting Started), with the caveat that “the degree of inversion you choose affects how long you need to invert for the same results, therefore a shallower degree requires a longer inversion time,” The Healthy Back Institute does not explicitly teach a range between 2 and 5 minutes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined time interval taught by Boren in view of Lessem, in further view of The Healthy Back Institute from 1-3 minute to between 2-5 minutes, because The Healthy Back Institute teaches a tolerance for expanding the time range when using shallower degrees of inversion (Pg 12 lines 6-7, Getting Started).  Further, it is well within the skill of the art to determine a treatment time through routine experimentation and the desired effects of the patient.  Additionally, the applicant appears to have placed no criticality on the claimed range (Pg 3 lines 16-17 indicating the time interval range “preferably” be within the claimed range), and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 8, Boren in view of Lessem teaches the protocol of claim 1, including the rotating step (see 112b interpretation). 
Boren in view of Lessem fails to disclose that the rotating step is accomplished at least once daily.
However, The Healthy Back Institute teaches inverting 1-3x/day (Pg 12 line 1, Getting Started).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Boren in view of Lessem, to incorporate the at least daily frequency of inversion, as taught by The Healthy Back Institute, to regularly decompress the spine to overcome the cumulative compressive weight of gravity we experience each day, which allows for rehydration of our spinal discs. Eight hours of sleep per night is considered essential to prevent and relieve back pain, though because we are unable to deload our spines completely, we only experience about a 75% reduction in spinal compression (Pg 4-5, The Curse of Gravity). Therefore, it would be obvious to one skilled in the art to dose the frequency of inversion to at least once per day, to aid in relieving back pain. 
Regarding Claim 13, Boren in view of Lessem teaches the protocol of claim 12, wherein the rotation angle θ (18, [0035] line 12, Fig 4) is in a range between 0° and 50° ([0036] lines 16-17).
Boren in view of Lessem fails to teach a range specifically between 40° and 60°. 
However, The Healthy Back Institute teaches a range between 25° and 60° (Pg 5, Reversing gravity to heal your back) as beneficial, and possibly up to 90° (Pg 12, Full Inversion), if tolerated.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotation angle range as taught by Boren in view of Lessem, to extend to 60°, as taught by The Healthy Back Institute, citing maximum benefit in completely removing the load of gravity on the spine at 60° of inversion (Pg 5 lines 3-4, Reverse Gravity to Heal Your Back). 
Regarding Claim 15, Boren in view of Lessem teaches the protocol of claim 12, including the rotating step (see 112b interpretation). 
Boren in view of Lessem fails to teach that the rotating step is accomplished at least once daily.
However, The Healthy Back Institute teaches inverting 1-3x/day (Pg 12 line 1, Getting Started).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Boren in view of Lessem, to incorporate the at least daily frequency of inversion, as taught by The Healthy Back Institute, to regularly decompress the spine to overcome the cumulative compressive weight of gravity we experience each day, which allows for rehydration of our spinal discs. Eight hours of sleep per night is considered essential to prevent and relieve back pain, though because we are unable to deload our spines completely, we only experience about a 75% reduction in spinal compression (Pg 4-5, The Curse of Gravity). Therefore, it would be obvious to one skilled in the art to dose the frequency of inversion to at least once per day, to aid in relieving back pain. 
Regarding Claim 16, Boren in view of Lessem teaches the protocol of claim 11, and supports a predetermined time interval ([0036] lines 10-12 also states user or attendant is in control of the duration of inversion).
Boren in view of Lessem fails to teach a range between 2 minutes and 5 minutes.
While The Healthy Back Institute teaches a range of 1-3 minutes (Pg 12 line 1, Getting Started), with the caveat that “the degree of inversion you choose affects how long you need to invert for the same results, therefore a shallower degree requires a longer inversion time,” The Healthy Back Institute does not explicitly teach a range between 2 and 5 minutes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined time interval taught by Boren in view of Lessem, in further view of The Healthy Back Institute from 1-3 minute to between 2-5 minutes as applicant appears to have placed no criticality on the claimed range (Pg 3 lines 16-17 indicating the time interval range “preferably” be within the claimed range), The Healthy Back Institute teaches a tolerance for expanding the time range when using shallower degrees of inversion (Pg 12 lines 6-7, Getting Started), and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of Lessem as applied to claims 1 and 12 above,  in further view of Teeter (Blog: What is the Best Angle to Use on an Inversion Table?, Feb 2020)
Regarding Claim 3, Boren in view of Lessem teaches the protocol of claim 1. Boren further discloses wherein the patient has a weight W ([0015] line 17 states user’s own body weight) and the predetermined angle θ ([0036] lines 10-15 states the amount of actuation/de-actuation of the first actuator is controlled by the user or attendant, which facilitates inversion of the tabletop to a controlled degree) creates a traction force on the patient ([0036] lines 8-9 states the inversion of the tabletop effectively stretches the user’s body via gravity).
Although Boren in view of Lessem teaches inversion from 0°-50°, they fail to specifically teach a traction force on the patient in terms of that patient’s body weight percentage.
However, Teeter teaches a traction force on the patient greater than 0.5W (Pg 2, Free body diagram illustrates the calculation of the traction force on the body at a 30° incline = W/2; Teeter goes on to teach 60° as optimal to remove loads on the spinal discs to at or near zero).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Boren in view of Lessem, to incorporate the traction force calculation in terms of the user’s body weight, as taught by Teeter, to conclude that an inversion angle greater than 30° will deliver a traction force greater than 0.5W. Moreover, Boren already disclosed an inversion angle up to 50°, which satisfies this limitation. 
Regarding Claim 14, Boren in view of Lessem teaches the protocol of claim 12. Boren further discloses wherein the patient has a weight W ([0015] line 17 states user’s own body weight) and the predetermined angle θ ([0036] lines 10-15 states the amount of actuation/de-actuation of the first actuator is controlled by the user or attendant, which facilitates inversion of the tabletop to a controlled degree) creates a traction force on the patient ([0036] lines 8-9 states the inversion of the tabletop effectively stretches the user’s body via gravity).
Although Boren in view of Lessem teaches inversion from 0°-50°, they fail to specifically teach a traction force on the patient in terms of that patient’s body weight percentage.
However, Teeter teaches a traction force on the patient greater than 0.5W (Pg 2, Free body diagram illustrates the calculation of the traction force on the body at a 30° incline = W/2; Teeter goes on to teach 60° as optimal to remove loads on the spinal discs to at or near zero).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Boren in view of Lessem, to incorporate the traction force calculation in terms of the user’s body weight, as taught by Teeter, to conclude that an inversion angle greater than 30° will deliver a traction force greater than 0.5W. Moreover, Boren already disclosed an inversion angle up to 50°, which satisfies this limitation. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of Lessem as applied to claims 11 and 19 above, further in view of Teeter (Blog: What is the Best Angle to Use on an Inversion Table?, Feb 2020), and The Healthy Back Institute (Healing Back Pain with Inversion Therapy, 2012).
Regarding Claim 20, Boren in view of Lessem teaches the protocol of claim 19 (see above). Boren further discloses wherein the patient has a weight W ([0015] line 17 states user’s own body weight) that can be used to provide a traction force ([0036] lines 8-9 states the inversion of the tabletop effectively stretches the user’s body via gravity) of a predetermined magnitude ([0015] line 17 states user’s own body weight), and is applied for a predetermined time interval ([0036] lines 10-12 also states user or attendant is in control of the duration of inversion).
Although Boren in view of Lessem teaches inversion from 0°-50°, they fail to specifically teach a traction force on the patient in terms of that patient’s body weight percentage.
However, Teeter teaches a traction force on the patient greater than 0.5W (Pg 2, Free body diagram illustrates the calculation of the traction force on the body at a 30° incline = W/2; Teeter goes on to teach 60° as optimal to remove loads on the spinal discs to at or near zero).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Boren in view of Lessem, to incorporate the traction force calculation in terms of the user’s body weight, as taught by Teeter, to conclude that an inversion angle greater than 30° will deliver a traction force greater than 0.5W. Moreover, Boren already disclosed an inversion angle up to 50°, which satisfies this limitation. 
Furthermore, Boren in view of Lessem fails to teach a range between 2 minutes and 5 minutes.
While The Healthy Back Institute teaches a range of 1-3 minutes (Pg 12 line 1, Getting Started), with the caveat that “the degree of inversion you choose affects how long you need to invert for the same results, therefore a shallower degree requires a longer inversion time,” The Healthy Back Institute does not explicitly teach a range between 2 and 5 minutes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined time interval taught by Boren in view of Lessem, in further view of The Healthy Back Institute from 1-3 minute to between 2-5 minutes, because The Healthy Back Institute teaches a tolerance for expanding the time range when using shallower degrees of inversion (Pg 12 lines 6-7, Getting Started).  Further, it is well within the skill of the art to determine a treatment time through routine experimentation and the desired effects of the patient.  Additionally, the applicant appears to have placed no criticality on the claimed range (Pg 3 lines 16-17 indicating the time interval range “preferably” be within the claimed range), and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of Lessem as applied to claim 1 above, and further in view of Lessem (Pub No. 2009/0005358).
Regarding Claim 5, Boren in view of Lessem teaches the protocol of claim 1, and the non-steroidal anti-inflammatory drug (Lessem, NSAIDs [0102] line 6).
Boren fails to disclose that the NSAID is selected from the group consisting of celecoxib. 
However, Lessem further teaches the NSAID ([0102] line 6) is selected from the group ([0035] lines 3-10 lists NSAIDs) consisting of celecoxib ([0035] line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further define the NSAID as taught by Boren in view of Lessem, to include the option of choosing celecoxib, as further taught by Lessem, in order to treat pain, particularly for the lumbosacral region of the spine ([0115] lines 1-7).
Examiner notes that the NSAID is not positively recited as the pharmaceutical, and suggests rewording the claim.
Regarding Claim 6, Boren in view of Lessem teaches the protocol of claim 1, and the muscle relaxant (Lessem, [0102] line 8).
Boren fails to disclose that the muscle relaxant is selected from the group consisting of methocarbamol.
However, Lessem further teaches the muscle relaxant ([0102], line 8) is selected from the group ([0107] lines 2-5 lists muscle relaxants) consisting of methocarbamol ([0107] line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further define the muscle relaxant as taught by Boren in view of Lessem, to include the option of choosing methocarbamol, as further taught by Lessem, in order to treat pain, particularly for the lumbosacral region of the spine ([0115] lines 1-7).
Examiner notes that the muscle relaxant is not positively recited as the pharmaceutical, and suggests rewording the claim.
Regarding Claim 7, Boren in view of Lessem teaches the protocol of claim 1, and the antiarrhythmic drug ([0102] line 8, Mexiletine is an antiarrhythmic drug). 
Boren fails to disclose that the antiarrhythmic drug is selected from the group consisting of sotalol or mexiletine.
However, Lessem further teaches the antiarrhythmic drug ([0102] line 8, Mexiletine is an antiarrhythmic drug) is selected from the group ([0102] line 3-10) consisting of sotalol or mexiletine ([0102] line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further define the antiarrhythmic drug as taught by Boren in view of Lessem, to include the option of choosing sotalol or mexiletine, as further taught by Lessem, in order to treat pain, particularly for the lumbosacral region of the spine ([0115] lines 1-7).
Examiner notes that the antiarrhythmic drug is not positively recited as the pharmaceutical, and suggests rewording the claim.
Claims 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boren in view of Lessem as applied to claims 1 and 11 above, in further view of Jaeger (Pub No. 2017/0246021).
Regarding Claim 9, Boren in view of Lessem teaches the protocol of claim 1. 
Boren in view of Lessem fails to teach further comprising the step of periodically reviewing the severity of symptoms experienced by the patient to ascertain a degree of alleviation of the symptoms as an indicator of protocol efficacy.
However, Jaeger teaches further comprising the step of periodically reviewing the severity of symptoms experienced by the patient ([0036] demonstrates use of the Visual analog Scale, “VAS,” to determine the patient’s change in reported pain level over at least one month) to ascertain a degree of alleviation ([0036] reports reducing VAS scores meaning patients are reporting less pain) of the symptoms ([0036] reports pain as a symptom) as an indicator of protocol efficacy ([0036] dictates a change in outcome measures in a favorable direction, demonstrating protocol efficacy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Boren in view of Lessem, to incorporate the step of periodically reviewing the severity of symptoms experienced by the patient to ascertain a degree of alleviation of the symptoms, as taught by Jaeger, to indicate protocol efficacy by means of reduction in pain perception outcome measures over time ([0036] lines 3-6). It is well within the skill of the art to follow-up on patient outcomes over time to ensure treatment is effective and therefore warranted.
Regarding Claim 10, Boren in view of Lessem teaches the protocol of claim 1.
Boren in view of Lessem fails to teach the protocol of claim 9 wherein the step of reviewing the severity of symptoms is conducted monthly.
However, Jaeger teaches the protocol of claim 9 (see above, which is further dependent upon claim 1) wherein the step of reviewing the severity of symptoms ([0036] demonstrates use of the Visual analog Scale, “VAS,” to determine the patient’s reported pain level) is conducted monthly ([0036] lines 2-3 reports VAS scores that have changed from a baseline to after being treated for at least one month).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Boren in view of Lessem, to incorporate the step of reviewing symptom severity monthly, as taught by Jaeger, in order to ensure traction treatment is in fact alleviating adverse spinal symptoms ([0036], lines 3-6), demonstrating the ongoing appropriateness of the treatment method and patient satisfaction.
Regarding Claim 17, Boren in view of Lessem teaches the protocol of claim 11.
Boren in view of Lessem fails to teach further comprising the step of periodically reviewing the severity of symptoms experienced by the patient to ascertain a degree of alleviation of the symptoms as an indicator of protocol efficacy.
However, Jaeger teaches further comprising the step of periodically reviewing the severity of symptoms experienced by the patient ([0036] demonstrates use of the Visual analog Scale, “VAS,” to determine the patient’s change in reported pain level over at least one month) to ascertain a degree of alleviation ([0036] reports reducing VAS scores meaning patients are reporting less pain) of the symptoms ([0036] reports pain as a symptom) as an indicator of protocol efficacy ([0036] dictates a change in outcome measures in a favorable direction, demonstrating protocol efficacy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Boren in view of Lessem, to incorporate the step of periodically reviewing the severity of symptoms experienced by the patient to ascertain a degree of alleviation of the symptoms, as taught by Jaeger, to indicate protocol efficacy by means of reduction in pain perception outcome measures over time ([0036], lines 3-6). It is well within the skill of the art to follow-up on patient outcomes over time to ensure treatment is effective and therefore warranted.
Regarding Claim 18, Boren in view of Lessem teaches the protocol of claim 11.
Boren in view of Lessem fails to teach the protocol of claim 17 wherein the step of reviewing the severity of symptoms is conducted monthly.
However, Jaeger teaches the protocol of claim 17 (see above, which is further dependent upon claim 11) wherein the step of reviewing the severity of symptoms ([0036] demonstrates use of the Visual analog Scale, “VAS,” to determine the patient’s reported pain level) is conducted monthly ([0036] lines 2-3 reports VAS scores that have changed from a baseline to after being treated for at least one month).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Boren in view of Lessem, to incorporate the step of reviewing symptom severity monthly, as taught by Jaeger, in order to ensure traction treatment is in fact alleviating adverse spinal symptoms ([0036] lines 3-6), demonstrating the ongoing appropriateness of the treatment method and patient satisfaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chong (2021/0069049) is cited to show an inversion table with handles.
Wei (2011/0256993) is cited to show an inversion table.
Teeter (2009/0054217) is cited to show an inversion table enabled to vibrate and/or apply IR.
Scherff (2020/0289353) is cited to show a combined treatment, exercise and traction apparatus.
Pena (2018/0338882) is cited to show an inversion table with rotation angle limit capability.
Leier et al. (2018/0271737) is cited to show an inversion method and apparatus with information such as frequency, angle and duration transferable to a mobile app.
Jui (10,035,039) is cited to show a convertible exercising inversion table.
Shokoufandeh (2018/0049936) is cited to show a bodyweight decompression table with a lumbar support harness.
Wang (2017/0119612) is cited to show a tilting inversion exerciser. 
Cunningham (WO 2016059625A1) is cited to show and apparatus and method to support a user from 0°-90° of inversion.
Ganti (2021/0307949) is cited to show a traction apparatus with weight added.
Sirogane et al. (WO 2012081227A1) is cited to show conservative therapy for disc herniation includes drug treatment (non-steroidal anti-inflammatory drugs (NSAIDs), muscle relaxants), and  traction therapy, among other therapies.
Mitidieri (BR PI0901831A2) is cited to show a gravitational lumbar traction apparatus with method of use between 10°- 85° for 2-3 minutes.
Hynes (2009/0093852) is cited to show spinal treatment methods including medications (i.e.: anti-inflammatories) and/or physical therapy (including traction).
Aung-Din (2007/0065463) is cited to show methocarbamol is used to treat pain.
Coe et al. (CN 1468111A) is cited to show celecoxib and mexiletine are used as analgesics.
Bates (4,627,422) is cited to show a traction apparatus and method describing angle of inversion for a prescribed period of time and tractive force.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON S LOWN whose telephone number is (571)272-9437. The examiner can normally be reached Monday - Friday 8:15am-5:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON SHIELDS LOWN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785